JUDGE ROBERTSON
delivehed the opikion oe the coukt:
On enjoining a judgment which had been obtained by the appellants against him, the appellee executed a *667sufficient injunction bond, and obtained the relief sought by his petition. The appellants, being non-residents, urge a reversal, on the ground that the bond prescribed by sub-section 2, of section 440, of the Civil Code> was not also given. But that provision applies only to cases of attachment of property of non-appearing nonresidents only constructively summoned; and the- sole object of such bond is to secure the restoration of the property in a certain event.
In all cases of mere injunction of a judgment, the ordinary injunction bond affords all the security required by the. law.
"Wherefore, the judgment is affirmed.